Case: 16-20624      Document: 00514033711         Page: 1    Date Filed: 06/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-20624                                FILED
                                  Summary Calendar                          June 14, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MOHAMMED TAIMOOR RAZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-473-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Mohammed Taimoor Raza appeals the revocation of his supervised
release. Raza had pleaded guilty to being an illegal alien in possession of a
firearm and was sentenced to time served and three years of supervised
release. One of the special conditions of supervision that Raza violated was
that he would “provide travel information and follow through with exiting the
United States under immigration officials’ supervision.”


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20624    Document: 00514033711     Page: 2   Date Filed: 06/14/2017


                                 No. 16-20624

      The appropriate guidelines range was 5 to 11 months in prison for the
revocation. The district court found that Raza had made no attempt to contact
his parents to secure the information necessary to secure travel documents and
told the probation officer that he, Raza, had no intention of getting the
documents necessary for his deportation.        The court departed from the
guidelines and sentenced Raza to two years in prison.
      On appeal Raza challenges the imposition of the above-guidelines
sentence. We review a sentence imposed on revocation of supervised release
under the plainly unreasonable standard, applying a two-step process. United
States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013). First, we ensure that the
district court did not commit significant procedural error, such as selecting a
sentence based on clearly erroneous facts. Id. If there is no procedural error,
we then consider the substantive reasonableness of the sentence. Id. Raza
argues that the sentence is based on the district court’s unfounded beliefs and
assumptions. He has not shown that any of the factual findings supporting his
sentence are clearly erroneous and has not shown a procedural error in his
sentencing. See id. Nor has Raza shown that the district court abused its
discretion by imposing an unreasonable sentence. See United States v. Heard,
709 F.3d 413, 435 (5th Cir. 2013); Gall v. United States, 552 U.S. 38, 51 (2007).
      AFFIRMED.




                                       2